Citation Nr: 0833490	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-03 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a thyroid 
condition.

2.  Entitlement to service connection for high blood 
pressure.

3.  Entitlement to service connection for generalized 
arthritis.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a left rotator cuff 
tear.

6.  Entitlement to service connection for a right rotator 
cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico 
dated in August 2004 and October 2005.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the testimony given at that hearing has been made a part 
of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the August 2007 Travel Board hearing, the veteran 
testified that he worked in the "Federal Civil Service" at 
the White Sands Missile Range for over twenty years.  He 
indicated that when he began work, he submitted to a physical 
examination that would have been dated sometime in 1957 or 
1958.  Then, upon medically necessitated retirement almost 
thirty years later, he underwent another physical 
examination.  These examinations are not of record and do not 
appear to have been sought but must be sought prior to 
adjudication as they appear to be held by a federal agency 
and may contain medical evidence that could aid in deciding 
the veteran's claims.

Additionally, a private medical record dated in August 1998 
indicates that the veteran reported having been treated at a 
VA Hospital prior to seeking private medical treatment on 
that date.  A single record of treatment at a VA Medical 
Center (VAMC) is a radiology report dated in July 1998; 
however, no accompanying treatment records or other records 
are included and it is not clear that this single record is 
the only available record of treatment at a VAMC.  While the 
veteran does not indicate at which VAMC he sought treatment 
prior to August 1998, the bulk of the evidence in the claims 
file would suggest that he sought treatment at the VAMC in 
Albuquerque, New Mexico.  Regardless, the veteran must first 
be contacted to determine if this is the proper medical 
center from which to request records.  And, if no response is 
received, records should be sought from the VAMC in 
Albuquerque, New Mexico, especially from the period prior to 
August 1998.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
report at which VAMCs he has sought 
treatment for the conditions on appeal.  
In addition, have the veteran remit any 
forms necessary to obtain his medical 
records from his former employer, White 
Sands Missile Range.

2.  Seek all physical examination reports 
and any other evidence which would be 
pertinent to the claims on appeal from the 
White Sands Missile Range in New Mexico.  
If no records are available, make a 
written note of all attempts to obtain 
records and notes regarding the reasons 
for their unavailability.

3.  Obtain the veteran's VA treatment 
records from any VAMCs indicated by the 
veteran to have treated him in the past in 
addition to the VAMC in Albuquerque, New 
Mexico.  Make certain that all attempts to 
obtain records include records prior to 
August 1998, in addition to the rest of 
the period on appeal.

4.  Thereafter, readjudicate the claims on 
appeal and if any remain denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

